DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 4/20/2022 has been entered and fully considered. Claims 1 and 3-21 are pending. Claim 2 is cancelled. Claim 1 is amended. Claims 16-21 are new. No new matter is added. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 4/20/2022, with respect to claims 1 and 16 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 



Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As seen in GANEM et al. (Figures 1A-1C) the radially arranged air channels are non-parallel with the longitudinal axis of the device. However, the air channel does not extend along an arc that is co-axial with the longitudinal axis, per se. Nor does the air channel curve with respect to the longitudinal axis and rotate around a circumference as a function of a location along a length of the end cap, per se. 
As seen in figure 8A of HOEKMAN et al., the air channels are generally configured as claimed. However, the teachings of HOEKMAN et al. alone do not meet the limitations of the claims. Specifically, the plug is not the end cap of the device. Thus, HOEKMAN et al. would need to be modified to arrive at the claimed invention. Such a modification, when looking at the cited art, does not appear possible with the teachings of GANEM et al. where the end cap also forms part of the capsule cavity, since the claims require that the inner end of the end cap defines the distal end of the capsule cavity. 
Other means of swirling the air into the capsule cavity from the distal end of the inhaler are generally known. 
VALENTINI et al. (US 4,069,819) discloses a vorticial motion of air into the capsule cavity via an arrangement of slots in the side of the capsule cavity (Abstract; Figures 5 and 6). However, this arrangement does not have the claimed arc, or curvature of the channels, per se. Moreover, the channels are not part of the end cap with the inner end of the end cap defining the distal end of the capsule cavity, per se. 
WETTERLIN et al. (US 4,907,583) discloses the use of more than one air swirling devices, 13 and 15, (Figures 1 and 2) that have channels similar to those claimed. However, like VALENTINI et al., these channels are not part of an end cap the meets the claimed limitations, per se. 
VALENTINI et al. (US 4,995,385), like VALENTINI et al. (US 4,069,819) noted above, discloses a series of slots, 32, (Figures 1-6) that induces a rotational flow of air into the capsule cavity. These air channels are part of what can be considered an end cap inserted into a distal end of the inhaler. However, as seen in figures 6 and 3, while the slots are tangential to the longitudinal axis (e.g., a direction into the page), the slots also have a direction that appears parallel to the same axis. Specifically, the slots also extend in the same direction as the longitudinal axis. The claims explicitly require that the channels are non-parallel to the longitudinal axis.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745